Citation Nr: 1200076	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO. 06-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left ankle disability, prior to March 15, 2010.

2. Entitlement to an initial rating in excess of 20 percent for a left ankle disability from March 15, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the pendency of the appeal, an April 2011 rating decision granted the Veteran a rating of 20 percent for his left ankle disorder, effective March 15, 2010. Because a rating higher than 20 percent for a left ankle disorder is available, and a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to March 15, 2010, the Veteran has moderate limitation of motion of his left ankle. 

2. From March 15, 2010, the Veteran's has marked limited of motion of his left ankle, without ankylosis. 

3. To the extent that the Veteran alleges anklyosis of his left ankle, he is not credible. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 degrees for a left ankle disability have not been met prior to March 15, 2010. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).

2. The criteria for a disability rating in excess of 20 degrees for a left ankle disability have not been met from March 15, 2010. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2005, March 2006, and December 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in September 2005, October 2007, March 2010, and January 2011. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim 

The Veteran was granted entitlement to service connection for his left ankle disability in November 2005. A 10 percent disability rating was assigned, effective July 8, 2005. The Veteran disagreed with the assigned rating. In an April 2011 rating decision, the RO assigned a 20 percent rating, effective March 15, 2010. The Veteran contends that his ankle disability is more severe than reflected by these ratings. After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent from the time the Veteran submitted her claim and against a rating in excess of 20 percent since March 15, 2010.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where as here the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

Diagnostic Code 5271 provides for a maximum rating of 20 percent for marked limitation of ankle motion; a 10 percent rating is applicable for a moderate limitation of ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271. As discussed below, the Board has also considered 38 C.F.R. § 4.71a, Diagnostic Code 5270, pertaining to ankylosis of the ankle. Ankylosis is defined as "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) )(citing Stedman's Medical Dictionary 87 (25th ed. 1990)); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

In evaluating range of motion values for the ankle, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2011). 

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

The Veteran underwent a VA examination in September 2005. The examiner reported that the Veteran had varus deformity of both ankles. Using a goniometer, range of motion was dorsiflexion 0 degrees on the left and plantar flexion was 45 degrees on the left. On manual muscle testing, the Veteran had 4/5 dorsiflexion and plantar flexion. In a May 2006 statement, the Veteran reported that he had chronic pain, stiffness, and swelling of the left ankle. 

During an October 2007 VA examination, the Veteran reported his ankle pain as "discomfort, achy in nature, intermittent from 5-9/10 on a pain scale, increased by prolonged standing, walking, or if he misses a step." He also reported that he experienced swelling, weakness, stiffness, fatigue, and lack of endurance. The Veteran wrapped his ankle and used Percocet, for the pain. He denied any warmth, giving way, or locking. The Veteran also reported that he worked as a golf cart mechanic, but tried to limit his standing. He reported that he was independent with activities of daily life, but used a cane when needed. He had difficulty sitting, walking, and standing for prolonged periods of time, and had difficulty negotiating stairs. 

Upon physical examination, the examiner found bilateral ankle dorsiflexion was -5 degrees bilaterally and plantar flexion was -5 degrees to 30 degrees with limited eversion and inversion. There was no additional limitation of motion upon repetitive movement; however, the examiner noted fatigue, lack of endurance, and incoordination. Muscle strength of bilateral ankle dorsiflexion was 3/5, plantar flexion 4/5. An x-ray of the left ankle showed no acute bony fracture or dislocation subluxation. 

During a March 2010 VA examination, the Veteran reported left ankle pain, weakness, stiffness, occasional heat, and locking. He denied redness, swelling, and drainage. He experiences flare-ups once monthly, during which he is unable to walk, even with assistance. The Veteran uses a walker for ambulation and has an ankle brace and corrective shoes. 

Upon physical examination, the examiner found pes cavus deformity of the left ankle and foot and varus deformity of the ankle, with some evidence of muscle atrophy in the left ankle. Using a goniometer, there was no active or passive range of motion. The examiner reported that the Veteran's ankle was fixed. On attempt of movement, there was additional increase in pain, fatigue, weakness, and incoordination. The examiner diagnosed chronic pain syndrome of the left ankle related to post-traumatic arthralgia with ankylosis of left ankle and gait instability. 

Based upon the findings of the March 2010 VA examination which noted ankylosis, the RO directed that the Veteran undergo a further VA examination to ascertain whether there was any further left ankle motion remaining. Another VA examination was conducted in January 2011. 

The examiner reported that she had reviewed the claims folder, service medical treatment records and prior findings. Although the Veteran claimed that he was unable to dorsiflex or plantar flex his left ankle or invert and evert his left ankle, the examiner observed the Veteran when he was not aware. Significantly as it bears on the Veteran's credibility as to the manifestations of his left ankle disorder, she noted that she observed the Veteran walk with a walker from the waiting room to the examination room. Despite his contentions to the contrary, the examiner noted that she observed that the Veteran was able to plantar flex and dorsiflex his left ankle as he walked out of the examination room. The examiner stated that she was unable to use a goniometer; however, she estimated that the Veteran had dorsiflexion to 10 degrees and plantar flexion to 15-20 degrees. There examiner did not observe any inversion or eversion of the left ankle. 

Additionally, the examiner noted that x-rays of the Veteran's ankle were taken in January 2010. The x-rays showed no fusion of the left ankle joint. The radiologist's impression showed only soft tissue edema medially with no acute fractures. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. While the Veteran is competent to report his symptoms (although not credible in a significant aspect), the examiner's medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities. In the application of schedular ratings, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994). To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion. 




The Board has considered the Veteran's lay statements regarding the severity of his ankle disability, but finds that to the extent the Veteran has reported having anklyosis, he is not credible. 

While the Veteran, as a layperson, is competent to report that he cannot flex his left ankle, his statement is not credible as it is in direct conflict with the observations of the VA examiner and the x-rays. This further detracts from the credibility of the Veteran's assertions regarding the history and nature of his disorder. Because the Veteran's statements are not credible, they are of no probative value in adjudicating this claim. Because there is no medical evidence of record to support the Veteran's incredible assertions, the preponderance of the evidence is against the claim and an increased rating may not be granted on that basis. See Alemany, 9 Vet. App. at 519. 

Prior to March 15, 2010, the evidence does not show that the Veteran had marked limitation of motion of the ankle. The October 2007 examination showed ankle dorsiflexion is -5 degrees bilaterally and plantar flexion was -5 degrees to 30 degrees with limited eversion and inversion. 

From March 15, 2010, the January 2011 examiner observed that the Veteran was able to plantar flex and dorsiflex his ankle and did not have ankylosis of the ankle. Therefore, he is not entitled to an increased rating based on ankylosis of the ankle. The 20 percent rating assigned based on marked limitation of motion under Diagnostic Code 5271 is the maximum rating available, and the provisions of Diagnostic Code 5270 are inapplicable. Therefore, the preponderance of the more probative medical evidence is against the claim for increased ratings, and the Veteran's claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, before or after March 2010, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56. 


Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not. The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116. Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted. Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria. The medical evidence fails to demonstrate entitlement to an increased rating for the Veteran's left ankle disorder. Although the Veteran has complained of pain and limited function, the objective medical evidence does not support his claim and the schedular rating adequately addresses the Veteran's symptoms and compensates him for his disorder. Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. Thun, supra.

      CONTINUED ON NEXT PAGE
      
      
      
      

ORDER

Entitlement to an initial rating in excess of 10 percent for a left ankle disability, prior to March 15, 2010 is denied.

Entitlement to an initial rating in excess of 20 percent for a left ankle disability from March 15, 2010 is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals





















Department of Veterans Affairs


